Citation Nr: 1107893	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  10-27 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans 
Equity Compensation Fund.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2009 decision by the Department of 
Veterans Affairs (VA) Regional Office in Manila, Republic of the 
Philippines (RO).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) (2) (West 
2002).


FINDING OF FACT

In August 2009 and September 2010, the National Personnel Records 
Center (NPRC) certified that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas in the service of the Armed Forces of the 
United States.


CONCLUSION OF LAW

The criteria for obtaining a one-time payment from the Filipino 
Veterans Equity Compensation Fund have not been met.  38 U.S.C.A. 
§ 501(a) (West 2002 & West Supp. 2009); American Recovery and 
Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 
2009); 38 C.F.R. § 3.203 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000, codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and 
the pertinent implementing regulation, codified at 38 C.F.R. § 
3.159 (2010), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  However, the United States Court of Appeals for 
Veterans Claims has held that when the law as mandated by 
statute, and not the evidence, is dispositive of the claim, the 
above provisions are not applicable.  See Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. 
App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).

Additionally, VA's General Counsel held in a precedential opinion 
that there is no duty to notify a claimant where the claim cannot 
be substantiated because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for the 
claimed benefit and no duty to assist a claimant where there is 
no reasonable possibility that such aid could substantiate the 
claim.  VAOPGCPREC 5-2004.  As there is no legal entitlement to 
the benefits claimed, there is no reasonable possibility that 
further notice or assistance would aid in substantiating this 
claim.  Thus, any deficiencies of notice or assistance are 
rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 
Vet. App. 362, 368 (2001) (compliance with the provisions 
regarding notice and assistance is not required if no reasonable 
possibility exists that any notice or assistance would aid the 
appellant in substantiating the claim).

Under the recently enacted American Recovery and Reinvestment 
Act, a new one-time benefit is provided for certain Philippine 
veterans to be paid from the Filipino Veterans Equity 
Compensation Fund.  American Recovery and Reinvestment Act 
§ 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments 
for eligible persons will be either in the amount of $9,000 for 
non-United States citizens, or $15,000 for United States 
citizens.

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment shall constitute 
a complete release of any claim against the United States by 
reason of such service.  However, nothing in the act prohibits a 
person from receiving any benefit (including health care, 
survivor, or burial benefits) which the person would have been 
eligible to receive based on laws in effect as of the day before 
the date of the enactment of that Act.

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East during World War 
II.  Section 1002 (d) provides that an eligible person is any 
person who--(1) served--(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.

The appellant contends that he enlisted on April 14, 1945 into 
the Philippine Army and was discharged honorably on June 1948.  
However, the RO submitted the appellant's pertinent information, 
including name, date of birth, place of birth, dates of service, 
and branch of service to the NPRC, who certified in August 2009 
and again in September 2010 that the appellant had no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.  

The appellant did not submit a Department of Defense Form DD-214, 
Armed Forces of the United States Report of Transfer of Discharge 
(DD-214), or an original Certificate of Discharge in accordance 
with 38 C.F.R. § 3.203(a)(1).  The appellant's Philippine Army 
discharge certification fails to satisfy the requirements of 38 
C.F.R. § 3.203 as acceptable proof of service, as they are not 
official documents of the appropriate United States service 
department, but rather documents from the Philippine government.  
As such, those documents may not be accepted by the Board as 
verification of service for the purpose of determining 
eligibility for VA benefits, including the one-time payment from 
the Filipino Veterans Equity Compensation Fund.

The appellant has referenced and submitted filings with the 
United States District Court for the Central District of 
California concerning his status as a naturalized citizen of the 
United States.  He also submitted a photocopy of a news- clipping 
which discusses Almero v. INS, 18 F. 3d.757 (9th Cir. 1994), to 
support his contention that VA must consider certifications of 
service by Philippine entities.  However, the U.S. Court of 
Appeals for the Federal Circuit specifically rejected that 
argument, noting that the statutory provision on which the 9th 
Circuit relied in Almero was specific to immigration and 
naturalization issues, and did not apply to such issues as 
veteran's status.  See also Fazon v. Brown, 9 Vet. App. 319 
(1996) (distinguishing between veteran's status for purposed of 
naturalization and veteran's benefits).  Because the facts in 
this case do not satisfy the threshold requirement of qualifying 
service as defined by section § 1002 of the American Recovery and 
Reinvestment Act, the appellant's citizenship status has no 
bearing on his claim. 

In sum, the NPRC has certified that the appellant had no 
qualifying service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of the 
United States Armed Forces.  This verification is binding on VA 
such that VA has no authority to change or amend the finding.  
Duro v. Derwinski, 2 Vet App. 530, 532 (1992).  The proper course 
for any claimant, who believes there is a reason to dispute the 
report of the service department or the content of military 
records is to pursue such disagreement with the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  
Recognition of service by the Philippine Government, although 
sufficient for entitlement to benefits from that Government, is 
not sufficient for benefits administered by VA.  This department 
is bound to follow the certifications by the service departments 
with jurisdiction over United States military records.

Because the appellant had no qualifying service, the basic 
eligibility criteria for establishing entitlement to the one-time 
payment from the Filipino Veterans Equity Compensation Fund are 
not met, and the claim must be denied.


ORDER


Basic eligibility for a one-time payment from the Filipino 
Veterans Equity Compensation Fund is denied. 





____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


